UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-11002
                         Summary Calendar



                         NICK C. VENTURA,

                                              Plaintiff-Appellant,


                              VERSUS


        LINDA HARDGE; DALLAS INDEPENDENT SCHOOL DISTRICT,

                                             Defendants-Appellees.




           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:99-CV-1468-R)
                         February 6, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.   For

the reasons stated by the United States District Court in its

Memorandum Opinion and Order filed under date of August 8, 2000, we

affirm the decision of the district court to grant summary judgment


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in favor of both defendants.

               AFFIRMED.